Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this "Agreement") is made and entered into
as of August 15, 2016 by and among Cascade Investment, L.L.C., a Washington
limited liability company (the "Investor"), and GAMCO Investors, Inc., a
Delaware corporation (the "Company").
 
RECITALS
 
A.           Investor has agreed to purchase from the Company, and the Company
has agreed to sell to the Investor, a $110 million convertible promissory note
(the "Note") pursuant to a Note Purchase Agreement, dated as of August 15, 2016,
by and among the Company, the Investor, Mario J. Gabelli and GGCP, Inc., a
Wyoming corporation (the "Purchase Agreement").  The Note is convertible into
shares of Class A Common Stock, par value $0.001 per share (such shares and any
other securities issued or distributed with respect to, or in exchange for, such
shares pursuant to any reclassification, merger or other transaction, the "Class
A Common Stock"), of the Company on the terms and conditions set forth in the
Note.
 
B.           The Company agrees with the Investor for the benefit of the Holders
(as defined herein) from time to time of the Registrable Securities (as defined
herein) as follows:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
 
1.
INFORMATION

 
1.1
Rule 144 Reporting.  With a view to making available the benefits of certain
rules and regulations of the Commission (as defined below), which may at any
time permit the sale of the Registrable Securities (as defined below) to the
public without Registration, the Company agrees to use all reasonable efforts
to:

 
(a)           Make and keep adequate current public information available, as
those terms are understood and defined in Rule 144 under the Securities Act (as
defined below), at all times after the date of this Agreement;
 
(b)           File with the Commission in a timely manner all reports and other
documents required of the Company under the 1934 Act (as defined below); and
 
(c)           So long as any Person owns all or any portion of the Note or any
Registrable Securities, furnish to such Holder forthwith upon request a written
statement by the Company as to its compliance with the reporting requirements of
said Rule 144, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as Investor may
reasonably request in availing itself of any rule or regulation of the
Commission allowing Investor to sell any such securities without Registration.
 
2.
REGISTRATION RIGHTS.

 
2.1
Definitions. (a) As used in this Agreement and except as otherwise defined
herein, the following defined terms shall have the following meanings:

 
Applicable Securities.  The term "Applicable Securities" means in relation to a
Registration Statement the Registrable Securities identified in the related
Demand Notice or Piggy-back Notice.
 
Demand Registration Statement.  The term "Demand Registration Statement" means a
registration statement filed under the Securities Act by the Company pursuant to
the provisions of Section 2.2 hereof,

 
 

--------------------------------------------------------------------------------

 

including the Prospectus contained therein, any amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
Effective Time.  The term "Effective Time" means the date on which the
Commission declares a Registration Statement effective or on which a
Registration Statement otherwise becomes effective.
 
Form S-3.  The term "Form S-3" means such form under the Securities Act as is in
effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.
 
Holder.  The term "Holder" means any holder from time to time of Registrable
Securities or securities convertible into, or exercisable or exchangeable for,
Registrable Securities.
 
Notice and Questionnaire.  The term "Notice and Questionnaire" means a Notice of
Registration Statement and Questionnaire substantially in the form of Exhibit A
hereto.
 
Person.  The term "Person" means an individual, partnership, corporation, trust,
limited liability company or unincorporated organization, or other entity or
organization, including a government or agency or political subdivision thereof.
 
Prospectus.  The term "Prospectus" means the prospectus (including any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A under the Securities Act)
included in a Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Registration Statement and by all
other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the 1934 Act and incorporated by
reference therein.
 
Registrable Securities.  The term "Registrable Securities" means: (a) the Class
A Common Stock or other securities issuable upon conversion of the Note, (b) any
securities (including Class A Common Stock) issued or distributed with respect
to, or in exchange for, the Note or such Class A Common Stock pursuant to any
reclassification, merger, consolidation, reorganization or other transaction
("Other Securities") or upon conversion, exercise or exchange of Other
Securities and (c) any securities issued or distributed with respect to, or in
exchange for, Other Securities (whether directly or indirectly through a series
of transactions) pursuant to any reclassification, merger, consolidation,
reorganization or other transaction or upon conversion, exercise or exchange of
Other Securities, in each case other than Unrestricted Securities.
 
Registrable Securities Then Outstanding.  The number of shares of "Registrable
Securities then Outstanding" shall mean the number of shares of Class A Common
Stock which are Registrable Securities and are then (1) issued and outstanding
or (2) issuable pursuant to the exercise or conversion of the Note.
 
Registration.  The terms "Register," "Registered," and "Registration" refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement.
 
Registration Statement.  The term "Registration Statement" means a registration
statement filed under the Securities Act by the Company pursuant to the
provisions of Section 2 hereof, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.
 
Registration Expenses.  The term "Registration Expenses" means all expenses
incident to the Company's performance of or compliance with any Registration of
Registrable Securities pursuant to this Agreement,

 
2

--------------------------------------------------------------------------------

 

including, without limitation, all registration, filing and Financial Industry
Regulatory Authority, Inc. (“FINRA”) fees, fees of any stock exchange upon which
the Registrable Securities are listed, all fees and expenses of complying with
securities or blue sky laws, all printing expenses, messenger and delivery
expenses, the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits or
"comfort" letters required by or incident to such performance and compliance,
premiums and other costs of policies of insurance obtained by the Company
against liabilities arising out of the public offering of Registrable Securities
being registered and any fees and disbursements of underwriters customarily paid
by issuers, and fees and disbursements of one counsel retained by the Selling
Shareholders, which shall not exceed in the aggregate $20,000, but excluding all
transfer taxes, underwriting discounts and commissions, if any, relating to
Registrable Securities.
SEC.  The term "SEC" or "Commission" means the U.S. Securities and Exchange
Commission Securities Act.  The term "Securities Act" means the Securities Act
of 1933, as amended.
 
Unrestricted Security. The term "Unrestricted Security" means any Registrable
Security that (i) has been effectively registered under the Securities Act, (ii)
has been transferred in compliance with Rule 144 under the Securities Act (or
any successor provision thereto) under circumstances in which such Registrable
Securities become freely transferable under the Securities Act and any legend
relating to restrictions on transfer under the Securities Act is removed, (iii)
is transferable pursuant to Rule 144 under the Securities Act (or any successor
provision thereto) provided that the condition in the last sentence of paragraph
(b)(1)(i) is met or (iv) has otherwise been transferred and a new security not
subject to transfer restrictions under the Securities Act has been delivered
upon such transfer by or on behalf of the Company.
 
1934 Act. The term "1934 Act" means the Securities Exchange Act of 1934, as
amended.
 
(b)           The words "include," "includes" and "including," when used in this
Agreement, shall be deemed to be followed by the words "without limitation."
 
(c)           The words "hereof", "herein", and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.
 
(d)           The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.
 
2.2
Demand Registration.

 
(a)           Request by Holders.  If the Company shall receive at any time (but
not within 12 months of the effective date of another Demand Registration
Statement effected by the Company on behalf of any Holder pursuant to this
Section 2.2), a written request ("Demand Notice") from any Holder who holds
Registrable Securities in excess of 1% of the then outstanding number of shares
of Class A Common Stock (each such Person eligible to make a request, an
"Eligible Holder" and each such Person who makes a request, a "Requestor") that
the Company file a Registration Statement under the Securities Act covering the
Registration of Registrable Securities pursuant to this Section 2.2, then the
Company shall, within fifteen (15) business days of the receipt of the Demand
Notice, give written acknowledgment of such request ("Request Acknowledgment")
to each Eligible Holder (if any).  If an Eligible Holder desires to include in
any such Registration Statement all or any part of the Registrable Securities
then held by such Eligible Holder, the Eligible Holder shall, within ten (10)
days after receipt of the Request Acknowledgement from the Company, so notify
the Company in writing, and in such notice shall inform the Company of the
number of Registrable Securities the Eligible Holder wishes to include in such
Registration Statement. Eligible Holders who elect to participate in an offering
pursuant to this Section 2.2 or pursuant to Section 2.3 (including but not
limited to a Requestor) are referred to collectively as "Selling
Shareholders".  The Company shall effect, as soon as reasonably practicable, the
Registration under the Securities Act of all Applicable Securities which the
Selling Shareholders request to be registered and included in such Registration,
subject only to the limitations of this Section 2.2; provided that the
Applicable Securities requested by the Requestor(s) to be registered pursuant to
such request must either: (i) be at least 10% of all Registrable Securities then
outstanding (but having an anticipated aggregate public offering price of at
least

 
3

--------------------------------------------------------------------------------

 

$10,000,000) or (ii) have an anticipated aggregate public offering price (before
any underwriting discounts and commissions) of not less than $20,000,000.
 
(b)           Underwriting.  If a Requestor initiates the Registration request
under this Section 2.2 and intends to distribute the Applicable Securities
covered by its request by means of an underwritten offering, then the Requestor
shall so advise the Company as a part of its request made pursuant to this
Section 2.2. In such event, the right of the Selling Shareholders to include
their Applicable Securities in such Registration shall be conditioned upon each
Selling Shareholder's participation in such underwriting and the inclusion of
their Applicable Securities in the underwriting to the extent provided
herein.  If the Requestor proposes to distribute its securities through such
underwriting, each Selling Shareholder shall enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such underwriting by the Requestor, with the consent of the
Company, which consent shall not be unreasonably withheld.  Notwithstanding any
other provision of this Section 2.2, if the underwriter(s) advise(s) the Company
and the Selling Shareholders in writing that in its or their opinion the number
of securities requested to be registered exceeds the number which can be sold in
such offering without materially adversely affecting the pricing, timing or
likely success of the offering (with respect to any offering, the "Maximum
Number"), then the Company shall so advise the Selling Shareholders and include
such Maximum Number in the Registration.  The number of shares that may be
included in the Registration and the underwriting shall be allocated, first, to
the Requestor, and second, to the other Selling Shareholders based on the
relative proportion of shares of all such Selling Shareholders requested to be
so registered, and third, to the Company and to other securityholders of the
Company who have requested that their securities be included in such
Registration Statement and who hold contractual registration rights with respect
to such securities.  If a Selling Shareholder disapproves of the terms of any
such underwriting, the Selling Shareholder may elect to withdraw therefrom by
written notice to the Company and the underwriter, delivered at least ten (10)
business days prior to the effective date of the Registration Statement.  Any
Registrable Securities excluded and withdrawn from such underwriting shall be
withdrawn from the Registration.  For purposes of this agreement, an
"underwritten offering" shall be an offering pursuant to which securities are
sold to a broker-dealer or other financial institution or group thereof for
resale by them to investors.
 
(c)           Maximum Number of Demand Registrations.  The Company is obligated
to effect not more than three (3) such Registrations in total during the
effectiveness of this Agreement pursuant to this Section 2.2.
 
(d)           Deferral.  Notwithstanding the foregoing, if the Company, in the
good faith judgment of the Board of Directors of the Company, determines that
the filing or the effectiveness of a Registration Statement at that time would
interfere with pending financing, acquisition, corporate reorganization or other
corporate transaction involving the Company or any of its subsidiaries and would
be seriously detrimental to the Company and its shareholders and it is therefore
essential to defer the filing or effectiveness of the Registration Statement
pursuant to this Section 2.2, then the Company shall have the right to defer
such filing for a period of not more than ninety (90) days after receipt of the
request of the Requestor or in the case of delaying effectiveness, 180 days
after receipt of the request of the Requestor; provided, however, that the
Company may not utilize this right more than once in any twelve- (12-) month
period.  The Company shall advise the Requestor of any such determination as
promptly as reasonably practicable.
 
(e)           Right to Withdraw.  The Requestor requesting any Registration
pursuant to this Section 2.2 shall have the right to withdraw such request (i)
prior to the time the Registration Statement in respect of such Registration has
been declared effective, (ii) upon the issuance by a governmental agency or the
Commission of a stop order, injunction or other order which interferes with such
Registration, (iii) if the conditions to closing specified in the purchase
agreement or underwriting agreement entered into in connection with such
Registration are not satisfied other than as a result of default by the Selling
Shareholders, (iv) such withdrawal is requested by the Requestor because of the
occurrence of a significant negative change in market conditions or the
Company's business, financial condition, results of operations or prospects
since the date of the Demand Notice or (v) if the Company avails itself of
Section 2.2(d) hereof; it being understood that such Registration shall be
deemed not to have been requested for purposes of Section 2.2 if the Requestor
withdraws its request pursuant this Section 2.2(e); provided that, if the

 
4

--------------------------------------------------------------------------------

 

Requestor withdraws its request pursuant to clause (i) above, such Requestor
agrees to reimburse the Company for the reasonable out-of-pocket expenses the
Company has incurred prior to such withdrawal in effecting such
Registration.  If the Requestor withdraws a request pursuant to this Section
2.2(e) but the Company nevertheless determines to complete, within 30 days after
such withdrawal, the Registration so requested as to securities other than the
Applicable Securities, the Eligible Holders shall be entitled to participate in
such Registration pursuant to Section 2.3 hereof, but in such case the Intended
Offering Notice (as defined below) shall be required to be given to the Eligible
Holders at least ten (10) business days prior to the anticipated effective date
of the Registration Statement and the Eligible Holders shall be required to give
the Piggy-back Notice no later than five (5) business days after the Company's
delivery of such Intended Offering Notice.
 
2.3
Piggyback Registrations.

 
(a)           The Company shall notify each Eligible Holder in writing (the
"Intended Offering Notice") at least ten (10) business days prior to filing any
registration statement under the Securities Act for purposes of effecting a
public offering of any securities of the Company (other than a registration
statement on Form S-8 or Form S-4, or any successor forms thereof).  Such
Intended Offering Notice shall offer to include in such registration statement
for offer to the public such number or amount of Registrable Securities as each
such Eligible Holder may request, subject to the conditions set forth herein,
and shall specify, to the extent then known, the number and class of securities
proposed to be registered, the proposed date of filing of such registration
statement, any proposed means of distribution of such securities, any proposed
managing underwriter or underwriters of such securities and a good faith
estimate by the Company of the proposed maximum offering price of such
securities, as such price is proposed to appear on the facing page of such
registration statement.  If an Eligible Holder of Registrable Securities desires
to include in any such registration statement all or any part of the Registrable
Securities then held, the Eligible Holder shall, within ten (10) days after
receipt of the Intended Offering Notice from the Company, so notify the Company
in writing (the "Piggy-back Notice"), and in such notice shall inform the
Company of the number of Registrable Securities the Eligible Holder wishes to
include in such registration statement and offered to the public.  Upon the
request of the Company, the Selling Shareholders shall enter into such
underwriting, custody and other agreements as shall be customary in connection
with registered secondary offerings or necessary or appropriate in connection
with the offering.  If the Eligible Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, Eligible Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.
 
(b)           Underwriting.  If a Registration Statement under which the Company
gives notice under this Section 2.3 is for an underwritten offering, then the
Company shall so advise Eligible Holders.  In such event, the right of Eligible
Holders to include Registrable Securities in a Registration pursuant to this
Section 2.3 shall be conditioned upon the Eligible Holder's participation in
such underwriting and the inclusion of Eligible Holder's Registrable Securities
in the underwriting to the extent provided herein.  Each Selling Shareholder
shall, in such event, enter into an underwriting agreement in customary form in
connection with registrable secondary offerings with the managing underwriter or
underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the underwriter(s) advise(s) the Company and the
Selling Shareholders in writing that in its or their opinion the number of
securities requested to be Registered exceeds the Maximum Number, then the
Company shall so advise the Selling Shareholders and include such Maximum Number
in the Registration.  The number of shares that may be included in the
Registration and the underwriting shall be allocated, first, to the Company, and
second, to all selling shareholders (including the Selling Shareholders), based
on the relative proportion of shares of all such selling shareholders. If any
Selling Shareholder who has elected to participate in the underwritten offering
disapproves of the terms of any such underwriting, such Selling Shareholder may
elect to withdraw therefrom by promptly providing written notice to the Company
and the underwriter, at any time prior to the sale thereof (or, if applicable,
the entry into a binding agreement for such sale).  Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the Registration.

 
5

--------------------------------------------------------------------------------

 


(c)           Cumulative Rights.  The rights of the Holders pursuant to Sections
2.2 and 2.3 are cumulative, and the exercise of rights under one such Section
shall not exclude the subsequent exercise of rights under the other such Section
(except to the extent expressly provided otherwise herein).  Notwithstanding
anything herein to the contrary, the Company may abandon and/or withdraw any
Registration as to which rights under Section 2.3 may exist at any time and for
any reason without liability hereunder.  In such event, the Company shall notify
each Selling Shareholder that has delivered a Piggy-back Notice to participate
therein. No Registration of Applicable Securities effected pursuant to a request
under this Section 2.3 shall be deemed to be, or shall relieve the Company of
its obligation to effect, a Registration upon request under Section 2.2
hereof.  The Company may enter into other registration rights agreements;
provided, however, that the rights and benefits of a securityholder with respect
to Registration of the Company's securities as contained in any such other
agreement shall be consistent with, and no more favorable to such securityholder
than, the rights and benefits of holders of Registrable Securities as contained
in this Agreement.
 
2.4
Obligations of the Company.

 
(a)           Registration Expenses.  All Registration Expenses incurred in
connection with a Registration pursuant to Sections 2.2 and 2.3 shall be borne
by the Company. Each Selling Shareholders shall bear its respective
proportionate share (based on the total number of shares sold in such
Registration) of all underwriting discounts or commissions payable to
underwriters or brokers in connection with such offerings.
 
(b)           Registration.  Whenever required to effect the Registration of any
Applicable Securities under this Agreement, the Company shall, as soon as
reasonably practicable:
 
(i)           Prepare, and as soon as reasonably practicable after receiving a
Demand Notice or Piggy-back Notice, file with the SEC a Registration Statement
relating to the offer and sale of such Applicable Securities on any applicable
form, and in the case of a Demand Registration Statement, on any applicable form
the Requestor may reasonably request (which may include a "shelf" Registration
Statement on Form S-3 for use in connection with a delayed or continuous
offering under Rule 415 promulgated under the Securities Act), and use all
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as reasonably practicable after the date of
filing of the Registration Statement, and to keep such Registration Statement
continuously effective in order to permit the Prospectus forming a part thereof
to be usable by the Selling Shareholders for resales of the Applicable
Securities for a period ending on the earlier of (i) 180 days from the Effective
Time of such Registration Statement and (ii) such time as all of such Applicable
Securities have been disposed of by the Selling Shareholders or no longer
constitute Registrable Securities.
 
(ii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), prepare
and file with the SEC such amendments and supplements to such Registration
Statement and the prospectus used in connection with such Registration Statement
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement.
 
(iii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), furnish
to each Selling Shareholder or its agents, prior to the Effective Time, a copy
of the Registration Statement initially filed with the Commission, and such
number of copies of each amendment thereto and each amendment or supplement, if
any, to the Prospectus included therein, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as they may reasonably request in order to facilitate the disposition of the
Applicable Securities owned by them that are included in such Registration.
 
(iv)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), promptly
take such action as may be reasonably

 
6

--------------------------------------------------------------------------------

 

necessary so that (i) each of the Registration Statement and any amendment
thereto and the Prospectus forming part thereof and any amendment or supplement
thereto (and each report or other document incorporated therein by reference in
each case), when it becomes effective, complies in all material respects with
the Securities Act and the 1934 Act and the respective rules and regulations
thereunder, (ii) each of the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (iii) each of the Prospectus
forming part of the Registration Statement, and any amendment or supplement to
such Prospectus, does not at any time during the period during which the Company
is required to keep a Registration Statement continuously effective (other than
any period during which it is entitled and elects to postpone offers and sales
under Section 2.2(d) (each, a "Postponement Period")) include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(v)           During the period the Company is required to keep the Registration
Statement continuously effective under Section 2.4(b)(i), promptly upon learning
thereof, advise each Selling Shareholder, and shall confirm such advice in
writing if so requested by any such Selling Shareholder:
 
(a)           when the Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
 
(b)           of any request by the Commission for amendments or supplements to
the Registration Statement or the Prospectus included therein or for additional
information;
 
(c)           of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for such purpose;
 
(d)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included in the
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose;
 
(e)           following the effectiveness of any Registration Statement, of the
happening of any event or the existence of any state of facts that requires the
making of any changes in the Registration Statement or the Prospectus included
therein so that, as of such date, such Registration Statement and Prospectus do
not contain an untrue statement of a material fact and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to such Selling Shareholder to suspend the use of the Prospectus
until the requisite changes have been made which instruction such Selling
Shareholders agree to follow); and
 
(f)           if at any time any of the representations and warranties of the
Company contemplated by paragraph (xiii) below cease to be true and correct or
will not be true and correct as of the closing date for the offering.
 
(vi)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), use its
reasonable best efforts to prevent the issuance, and if issued to obtain the
withdrawal, of any order suspending the effectiveness of the Registration
Statement at the earliest possible time.

 
7

--------------------------------------------------------------------------------

 


(vii)           Upon written request, furnish to each Selling Shareholder,
without charge, at least one copy of the Registration Statement and all
post-effective amendments thereto, including financial statements and schedules,
and all reports, other documents and exhibits that are filed with or
incorporated by reference in the Registration Statement.
 
(viii)           During the period the Company is required to keep a
Registration Statement continuously effective under Section 2.4(b)(i) or elects
to keep effective, deliver to each Selling Shareholder and any managing
underwriter or agent, without charge, as many copies of the Prospectus included
in the Registration Statement and any amendment or supplement thereto and other
documents as they may reasonably request to facilitate the distribution of the
Applicable Securities; and the Company consents to the use of the Prospectus,
with any amendment or supplement thereto, by each of the Selling Shareholders
and any managing underwriter or agent in connection with the offering and sale
of the Applicable Securities covered by the Prospectus and any amendment or
supplement thereto during such period.
 
(ix)           Use reasonable efforts to register or qualify or cooperate with
the Selling Shareholders and their respective counsel in connection with the
registration or qualification of such Applicable Securities for offer and sale
under any applicable securities or "blue sky" laws of such jurisdictions within
the United States as any Selling Shareholder may reasonably request, use
reasonable efforts to keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers and sales in
such jurisdictions for the period during which the Company is required to keep a
Registration Statement continuously effective under Section 2.4(b)(i) or elects
to keep effective and take any and all other actions reasonably requested by a
Selling Shareholder which are necessary or advisable to enable the disposition
in such jurisdictions of such Applicable Securities; provided, however, that
nothing contained in this Section shall require the Company to (A) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not otherwise be required to qualify but for this Section or (B) take any
action which would subject it to general service of process or taxation in any
such jurisdiction if it is not then so subject.
 
(x)           Use reasonable best efforts to cause all such Applicable
Securities to be sold pursuant to the Registration Statement to be listed on any
securities exchange or automated quotation service on which securities of the
Company are listed or quoted.
 
(xi)           Cooperate with the Selling Shareholders to facilitate the timely
preparation and delivery of certificates representing Applicable Securities to
be sold pursuant to the Registration Statement, which certificates shall comply
with the requirements of any securities exchange or automated quotation service
on which any securities of the Company are listed and quoted, and which
certificates shall be free of any restrictive legends and in such permitted
denominations and registered in such names as the Selling Shareholders or any
managing underwriter or agent may request in connection with the sale of
Applicable Securities pursuant to the Registration Statement.
 
(xii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), upon the
occurrence of any fact or event contemplated by Section 2.4(b)(v)(e) hereof, the
Company shall promptly prepare a post-effective amendment or supplement to the
Registration Statement or the Prospectus, or any document incorporated therein
by reference, or file any other required document so that, after such amendment
or supplement, such Registration Statement and Prospectus do not contain an
untrue statement of a material fact and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in light of the circumstances under which they were
made) not misleading; provided, however, that the Company shall not be required
to take any such action during a Postponement Period (but it shall promptly
thereafter). In the event that the Company notifies the Selling Shareholders of
the occurrence of any event contemplated by Section 2.4(b)(v)(e) hereof, each
Seller Shareholder agrees, as a condition of the inclusion of any of such Seller
Shareholder's Applicable Securities in the
 
 
8

--------------------------------------------------------------------------------

 

Registration Statement, to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made.
 
(xiii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), enter
into such customary agreements (including an underwriting agreement in customary
form in the event of an underwritten offering) and take all other reasonable and
appropriate action in order to expedite and facilitate the registration and
disposition of the Applicable Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially identical to those set
forth in Section 2.7 hereof with respect to all parties to be indemnified
pursuant to Section 2.7 hereof.  In addition, in such agreements, the Company
will make such representations and warranties to the Selling Shareholders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in primary equity offerings.  The Selling
Shareholders shall be party to such agreements and may, at their option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of the Selling
Shareholders and that any or all of the conditions precedent to the obligations
of such underwriters under such underwriting agreement be conditions precedent
to the obligations of the Selling Shareholders.  No Selling Shareholders shall
be required to make any representations or warranties to or agreements with the
Company or the underwriters or agents other than representations, warranties or
agreements relating to such Selling Shareholder, its Applicable Securities and
its intended method of distribution or any other representations required by
law.
 
(xiv)           Agree, if requested by the managing underwriter in an
underwritten offering, not to effect any public sale or distribution of any
securities the same as or similar to the Applicable Securities registered under
the Registration Statement relating to such offering, or any securities
convertible into or exchangeable or exercisable for such Applicable Securities,
during the ten day period prior to, and during the 180-day period beginning on,
the effective date of a Registration Statement or, if later, the commencement of
the public distribution of securities to the extent timely notified in writing
by the managing underwriters.  The Selling Shareholders agree, if reasonably
requested by the managing underwriter in an underwritten primary offering of
equity securities by the Company or securities convertible into or exchangeable
for such securities, not to effect a public sale or distribution of Applicable
Securities the same as or similar to those being registered in such underwritten
offering (except as part of such offering) during the ten-day period prior to,
and during the 180-day period beginning on, the effective date of the
Registration Statement relating thereto or, if later, the commencement of the
public distribution of such securities, to the extent timely notified in writing
by such managing underwriter.
 
(xv)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), use best
efforts to:
 
(a)           (1) make reasonably available for inspection by the Selling
Shareholders, any underwriter participating in any disposition pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
such Selling Shareholder or any such underwriter all relevant financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and (2) cause the Company's officers, directors and employees
to supply all information reasonably requested by such Selling Shareholders or
any such underwriter, attorney, accountant or agent in connection with the
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that all records, information and documents
that are designated by the Company, in good faith, as confidential shall be kept
confidential by such Selling Shareholders and any such underwriter, attorney,
accountant or agent, unless such disclosure is required in connection with a
court proceeding after such advance notice to the Company (to the extent
practicable in the circumstances) so as to permit the Company to contest the
same, or required by law, or such records, information or documents become
available to the public generally or through a third party without an

 
9

--------------------------------------------------------------------------------

 

accompanying obligation of confidentiality; and provided, further, that, if the
foregoing inspection and information gathering would otherwise disrupt the
Company's conduct of its business, such inspection and information gathering
shall, to the greatest extent possible, be coordinated on behalf of the Selling
Shareholders and the other parties entitled thereto by one counsel designated by
and on behalf of the Selling Shareholders and other parties;
 
(b)           in connection with any underwritten offering, obtain opinions of
counsel to the Company (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the underwriters) addressed to
the underwriters, covering the matters customarily covered in opinions requested
in secondary underwritten offerings of equity securities, to the extent
reasonably required by the applicable underwriting agreement;
 
(c)           if requested, in connection with any underwritten offering, obtain
"cold comfort" letters and updates thereof from the independent public
accountants of the Company (and, if necessary, from the independent public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each Selling
Shareholder participating in such underwritten offering (if such Selling
Shareholder has provided such letter, representations or documentation, if any,
required for such cold comfort letter to be so addressed) and the underwriters,
in customary form and covering matters of the type customarily covered in "cold
comfort" letters in connection with secondary underwritten offerings of equity
securities;
 
(d)           in connection with any underwritten offering, deliver such
documents and certificates as may be reasonably requested by any Selling
Shareholders participating in such underwritten offering and the underwriters,
if any, including, without limitation, certificates to evidence compliance with
any material conditions contained in the underwriting agreement or other
agreements entered into by the Company; and
 
(e)           use its best efforts to comply with all applicable rules and
regulations of the Commission and make generally available to its security
holders, as soon as reasonably practicable (but not more than twelve (12)
months) after the effective date of the Registration Statement, an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder.
 
(xvi)           Not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Applicable
Securities which are in a form eligible for deposit with The Depository Trust
Company.
 
(xvii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), cooperate
with each Selling Shareholder and each underwriter or agent participating in the
disposition of such Applicable Securities and their respective counsel in
connection with any filings required to be made with FINRA.
 
(xviii)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), as soon
as reasonably practicable after filing with the Commission of any document which
is incorporated by reference into the Registration Statement or the Prospectus,
upon written request, provide copies of such document to counsel for each
Selling Shareholder and to the managing underwriters and agents, if any.
 
(xix)           Provide and cause to be maintained a transfer agent and
registrar for all Applicable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement.

 
10

--------------------------------------------------------------------------------

 


(xx)           During the period the Company is required to keep the
Registration Statement continuously effective under Section 2.4(b)(i), use
reasonable best efforts to take all other steps necessary to effect the timely
Registration of the Applicable Securities covered by the Registration Statements
contemplated hereby.
 
2.5
Furnish Information.  It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 2 that each Selling
Shareholder shall deliver to the Company a duly completed Notice and
Questionnaire, and furnish to the Company such information regarding it, the
Registrable Securities held by it, the intended method of disposition of such
securities as shall be required to timely effect the Registration of their
Registrable Securities, and such other information as may be required by law for
inclusion in the Registration Statement.

 
2.6
Delay of Registration.  Neither Requestor nor any Eligible Holder shall have any
right to obtain or seek an injunction restraining or otherwise delaying any such
Registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 2.

 
2.7
Indemnification.  In the event any Registrable Securities are included in a
Registration Statement under Sections 2.2 or 2.3:

 
(a)           By the Company.  To the extent permitted by law, the Company will
indemnify and hold harmless each Selling Shareholder and their respective
members, officers, employees and agents, any underwriter (as defined in the
Securities Act), selling agent or other securities professional for the Selling
Shareholders and each Person, if any, who controls any Selling Shareholder,
underwriter, selling agent or other securities professional within the meaning
of the Securities Act or the 1934 Act against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the 1934 Act or other federal or state law or otherwise, insofar
as such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively a "Violation"):
 
(i)           any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any Prospectus
contained therein or any amendments or supplements thereto (in the case of any
Prospectus, in light of the circumstances under which they were made);
 
(ii)           the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading(in the case of any Prospectus, in light of the circumstances under
which they were made); or
 
(iii)           any violation or alleged violation by the Company of the
Securities Act, the 1934 Act, any federal or state securities law or any rule or
regulation promulgated under the Securities Act, the 1934 Act or any federal or
state securities law in connection with the offering covered by such
Registration Statement;
 
and the Company will reimburse each Selling Shareholder and their respective
members, officers, employees and agents, underwriter, selling agent or other
securities professional or controlling Person for any legal or other expenses
reasonably incurred by them, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that (A) the Company will not be liable, in an offering in which the Company did
not execute an underwriting agreement or in which there was no underwriter, to
any Selling Shareholder under this Section with respect to any Prospectus to the
extent that any such loss, liability, claim, damage or expense of such holder
results from the fact that a Selling Shareholder sold Registrable Securities to
a Person to whom there was not sent or given, at or prior to the written
confirmation of such sale, a copy of the final prospectus if the Company has
previously and timely furnished copies thereof to such holder; (B) the indemnity
agreement contained in this subsection 2.7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the written consent of the Company (which consent
shall not be unreasonably withheld), and (C) the Company shall not be liable in
any such case for any such loss, claim,
 
 
11

--------------------------------------------------------------------------------

 

damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such Registration by
a Selling Shareholder, or their respective members, officers, employees and
agents, underwriter or controlling Person thereof.
 
(b)           By each Selling Shareholder.  To the extent permitted by law, each
Selling Shareholder, severally and not jointly, will indemnify and hold harmless
the Company, each of its directors, each of its officers who have signed the
Registration Statement, each Person, if any, who controls the Company within the
meaning of the Securities Act, and any underwriter against any losses, claims,
damages or liabilities to which the Company or any such director, officer,
controlling Person, or underwriter may become subject under the Securities Act,
the 1934 Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by such Selling Shareholder expressly for use in
connection with such Registration; and such Selling Shareholder will reimburse
any legal or other expenses reasonably incurred by the Company or any such
director, officer, controlling Person, or underwriter in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this subsection
2.7(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of such Selling Shareholder, which consent shall not be unreasonably withheld;
and provided, further, that the total amounts payable in indemnity by any
Selling Shareholder under this Section 2.7(b) in respect of any Violation shall
not exceed the proceeds (net of underwriters' and brokers' discounts and
commissions) received by such Selling Shareholder in the registered offering out
of which such Violation arises.  For the avoidance of doubt, this provision
shall not impose any indemnity obligation on a Selling Shareholder to the extent
that the Violation did not occur in reliance upon and in conformity with written
information furnished by such Person.
 
(c)           Notice.  Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that if the indemnifying party
assumes such defense the indemnifying party shall have no further liability for
the fees and expenses of counsel paid by the indemnified party, except that an
indemnified party shall have the right to retain its own counsel, with the fees
and expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential conflict of interests between such
indemnified party and any other party represented by such counsel in such
proceeding.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the indemnified party except
to the extent of any actual prejudice.
 
(d)           Contribution.  If the indemnification provided in this section 2.7
is unavailable or insufficient to hold harmless an indemnified party under
Section 2.7(a) or (b), then each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to above (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Selling Shareholders on the other from the offering of the
securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Selling Shareholder(s) on the other
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other equitable
considerations.  The relative benefits received by the Company on the one hand
and the Selling Shareholder(s) on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering received by the Company
bear to the total net proceeds received by the Selling Shareholder(s).  The
relative fault shall be determined by reference to, among other things, whether
the

 
12

--------------------------------------------------------------------------------

 

untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact related to information supplied by the Company
or written information supplied by a Selling Shareholder, and the parties'
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this paragraph (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim that is the subject of
this Section.  Notwithstanding the provisions of this Section, a Selling
Shareholder shall not be required to contribute any amount in excess of the
amount of the total net proceeds (net of commissions) received by such Selling
Shareholder from the sale of the securities pursuant to this Agreement exceeds
the amount of any damages or expenses that a Selling Shareholder has otherwise
been required to pay, or has incurred, by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The obligations of the Selling Shareholders in
this Section 2.7(d) to contribute shall be several in proportion to the
percentage of principal amount of Registrable Securities registered or
underwritten, as the case may be, by them and not joint.
 
(e)           Survival.  The obligations of the Company and Eligible Holders
under this Section 2.7 shall survive the completion of any offering of
Registrable Securities in a Registration Statement, and otherwise.
 
2.8
Termination of the Company's Obligations.  The Company shall have no obligations
pursuant to Section 2 with respect to: (i) any request or requests for
Registration made by a Requestor on a date more than seven (7) years after the
date of this Agreement at a time when such Requestor is not an affiliate of the
Company; or (ii) any Registrable Securities proposed to be sold by a Requestor
in a Registration pursuant to Section 2.2 or 2.3 if, in the opinion of counsel
to the Company, all such Registrable Securities are Unrestricted Securities.

 
3.
GENERAL PROVISIONS.

 
3.1
Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.  This Agreement shall extend to all successive transferees of the
Note and Registrable Securities, each of which Persons are hereby made third
party beneficiaries hereof and may enforce the terms of this Agreement as if
such Person was a direct party hereto.

 
3.2
Third Parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any Person, other than the parties hereto and their successors and
assigns and third party beneficiaries hereof, any rights or remedies under or by
reason of this Agreement.

 
3.3
Governing Law and Venue.  This Agreement shall be governed by and construed
under the laws of the State of New York.  Each Party irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to the jurisdiction of the courts located in the State
of New York. The Parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this
Agreement.

 
3.4
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  It shall not be necessary
in making proof of this Agreement to produce or account for more than one such
counterpart.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 
3.5
Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.

 
 
13

--------------------------------------------------------------------------------

 


3.6
Notices.  Any notice required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective for five (5)
days after being placed in the mail, if mailed by regular U.S. mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:

 
If to the Company:
 
GAMCO Investors, Inc.
One Corporate Center
Rye, New York 10580
Attn: Kevin Handwerker
Executive Vice President, General Counsel and Secretary
Facsimile: (914) 921-5384
 
With copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Gregory A. Fernicola, Esq. and Yossi Vebman, Esq.
Facsimile: (212) 735-3000
 
If to the Investor:
 
Cascade Investment, L.L.C.
2365 Carillon Point
Kirkland, WA 98033
Attn: Michael Larson
Facsimile: (425) 893-8758
 
With copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn: Robert P. Davis, Esq.
Facsimile: (212) 225-3999
 
3.7
Attorneys' Fees.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys' fees, experts' fees and costs, including those
for pretrial, trial, on appeal, in arbitration and in bankruptcy and all other
costs and necessary disbursements associated with any such actions, in addition
to any other relief to which such party may be entitled.  The foregoing shall be
in addition to, and shall not limit, any other rights that the non-breaching
party may have against the breaching party at law or in equity.

 
3.8
Adjustments for Stock Splits, Etc.  Wherever in this Agreement there is a
reference to a specific number of shares of common stock of the Company of any
class or series, then, upon the occurrence of any subdivision, combination or
stock dividend of such class or series of stock, the specific number of shares
so referenced in this Agreement shall automatically be proportionally adjusted
to reflect the effect on the outstanding shares of such class or series of stock
by such subdivision, combination or stock dividend.

 
3.9
Aggregation of Stock.  All shares held or acquired by affiliated Persons shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 
 
14

--------------------------------------------------------------------------------

 


3.10
Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Company and Investor (or, following assignment and transfer
of the Note, by those holders owning more than 50% of the principal amount of
the Note).  Any amendment or waiver effected in accordance with this Section
shall be binding upon each future holder of Registrable Securities, and
Company.  No waiver of any of the provisions of this Agreement shall be deemed
to be or shall constitute a waiver of any other provisions hereof, whether or
not similar, nor shall any such waiver constitute a continuing waiver.  No
waiver shall be binding unless expressed as such in a document executed by the
party making the waiver.

 
3.11
Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application thereof to any Person or entity or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons, entities or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 
3.12
Entire Agreement.  This Agreement, together with all exhibits and schedules
hereto, constitutes the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

 
[The balance of this page intentionally left blank]



 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.
 

 
"COMPANY":
     
GAMCO INVESTORS, INC., a Delaware corporation
     
By: 
/s/ Kevin A. Handwerker     Name:  Kevin A. Handwerker     Title:  Executive
Vice President, General Counsel and Secretary          
"INVESTOR":
     
CASCADE INVESTMENT, L.L.C., a Washington limited liability company
     
By: 
/s/ Alan Henberger     Name:  Alan Henberger     Title:  Authorized
Representative






 
16

--------------------------------------------------------------------------------

 



EXHIBIT A
 
GAMCO Investors, Inc.
 
 
Notice of Registration Statement
 
and

 
Questionnaire

 
(Date)
 
Reference is hereby made to the Registration Rights Agreement (the "Registration
Rights Agreement"), dated August 15, 2016, between GAMCO Investors, Inc.
("GAMCO") and Cascade Investment, L.L.C. (“Investor”). GAMCO [has filed] with
the United States Securities and Exchange Commission (the "Commission") a
registration statement on Form (the "Registration Statement") for the
registration and resale under the Securities Act of 1933, as amended (the
"Securities Act"), of GAMCO's Class A Common Stock, par value $0.001 per share
(the "Securities").  All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Registration Rights Agreement.
 
Each Holder of Registrable Securities is entitled to have the Registrable
Securities owned by it included in the Registration Statement. In order to have
Registrable Securities included in the Registration Statement, this Notice of
Registration Statement and Selling Securityholder Questionnaire ("Notice and
Questionnaire") must be completed, executed and delivered to GAMCO's counsel at
the address set forth herein. Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire (i) will not be named
as selling securityholders in the Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and related Prospectus. Accordingly, Holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not being named as a selling
securityholder in the Registration Statement and related Prospectus.
 
ELECTION
 
The undersigned Holder (the "Selling Shareholder") of Registrable Securities
hereby elects to include in the Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 2.7 of the Registration Rights Agreement,
as if the undersigned Selling Shareholder were an original party thereto.
 
The Selling Shareholder hereby provides the following information to GAMCO and
represents and warrants that such information is accurate and complete:

 
A-1

--------------------------------------------------------------------------------

 

QUESTIONNAIRE
 
(1)
(a)
Full Legal Name of Selling Shareholder:

 
 
(b)
Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in (3) below:

 
(2)
Address for Notices to Selling Shareholder:

 
Telephone:
 
Fax:
 
Contact Person:
 
(3)
Except as set forth below in this Item (3), the undersigned does not
beneficially own any Registrable Securities. 

 
 
(a)
Number and type of Registrable Securities (as defined in the Registration Rights
Agreement) beneficially owned:

 
 
(b)
Number and type of Registrable Securities which the undersigned wishes to be
included in the Registration Statement:

 
(4)
Beneficial Ownership of other securities of GAMCO:

 
Except as set forth below in this Item (4), the undersigned Selling Shareholder
is not the beneficial or registered owner of any shares or any other securities
of GAMCO, other than the Registrable Securities listed above in Item (3).
 
State any exceptions here:
 
(5)
Relationships with GAMCO:

 
Except as set forth below, neither the Selling Shareholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with
GAMCO (or its predecessors or affiliates) during the past three years.
 
State any exceptions here:
 
(6)
Plan of Distribution:

 
Except as set forth below, the undersigned Selling Shareholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Shareholder or, alternatively, through underwriters,
broker-dealers or agents.  Such Registrable Securities may be sold in one or
more transactions at fixed prices, at prevailing market prices at the time of
sale, at varying prices determined at the time of sale, or at negotiated
prices.  Such sales may be effected in transactions (which may involve crosses
or block transactions) (i) on any national securities exchange or quotation
service on which the Registered Securities may be listed or quoted at the time
of sale, (ii) in the over-the-counter market, (iii) in transactions otherwise
than on such exchanges or services or in the over-the-counter market, or (iv)
through the writing of options. In connection with sales of the Registrable
Securities or otherwise, the Selling Shareholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of hedging the positions they assume.  The
Selling Shareholder may also sell

 
A-2

--------------------------------------------------------------------------------

 

Registrable Securities short and deliver Registrable Securities to close out
such short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.
 
State any exceptions here:
 
In the event that the Selling Shareholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to GAMCO, the Selling Shareholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement.
 
By signing below, the Selling Shareholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Registration Statement and related
Prospectus.  The Selling Shareholder understands that such information will be
relied upon by GAMCO in connection with the preparation of the Registration
Statement and related Prospectus.
 
In accordance with the Selling Shareholder's obligation under Section 2.5 of the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Registration Statement, the Selling Shareholder agrees
to promptly notify GAMCO of any inaccuracies or changes in the information
provided herein which may occur subsequent to the date hereof at any time while
the Registration Statement remains in effect.  All notices hereunder and
pursuant to the Registration Rights Agreement shall be made in writing, by
hand-delivery, first-class mail, or air courier guaranteeing overnight delivery
as follows:
 
 
(i)
To GAMCO:

 
GAMCO Investors, Inc.
One Corporate Center
Rye, New York 10580
Attn: Kevin Handwerker
Executive Vice President, General Counsel and Secretary
Facsimile: (914) 921-5384
 
 
(ii)
With a copy to:

 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn: Gregory A. Fernicola, Esq. and Yossi Vebman, Esq.
Facsimile: (212) 735-3000
 
Once this Notice and Questionnaire is executed by the Selling Shareholder and
received by GAMCO's counsel, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of GAMCO and the Selling
Shareholder (with respect to the Registrable Securities beneficially owned by
such Selling Shareholder and listed in Item (3) above.  This Agreement shall be
governed in all respects by the laws of the State of New York.

 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated: 
                   
Selling Shareholder
                     
By: 
       
Name:
     
Title:

 


PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO GAMCO'S COUNSEL AT:





 
A-4